UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6358



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE EDWARD WILLIAMS, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-92-228, CA-97-631-2)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Edward Williams, Jr., Appellant Pro Se. Steven Hale Levin,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Edward Williams, Jr., seeks to appeal the district

court’s orders denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2000), and denying his motion filed under Fed. R. Civ.

P. 59(e).   We have reviewed the record, the district court’s order

accepting the magistrate judge’s recommendation to deny § 2255

relief, and the court’s order denying the Rule 59(e) motion and

find no reversible error.    Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*   United States v. Williams, Nos. CR-92-228;

CA-97-631-2 (M.D.N.C. Jan. 29, 1999 & Sept. 22, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED




     *
       Williams’ claim that his sentence is not proper in light of
the rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000),
is without merit. We recently held in United States v. Sanders,
247 F.3d 139 (4th Cir. 2001), that the new rule announced in
Apprendi is not retroactively applicable to cases on collateral
review. We also decline to address the new ineffective assistance
of counsel claim raised by Williams for the first time on appeal.
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (holding
that issues raised for first time on appeal generally will not be
considered absent exceptional circumstances of plain error or
fundamental miscarriage of justice).


                                  2